Citation Nr: 0106097	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for valgus deformity, 
right ankle, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for valgus deformity, 
left ankle, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for post operative 
fistula in ano, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The National Personnel Records Center has verified a period 
of active duty service from March 1959 to January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 1999, a statement of the case was issued in 
December 1999, and a substantive appeal was received in 
January 2000.

In a March 2000 statement, the veteran's representative 
points out that the veteran's notice of disagreement did not 
list service connection for right upper extremity disability 
as an issue, but that the veteran nevertheless discussed that 
issue.  It is not clear whether the veteran's representative 
intended this reference in the March 2000 statement to 
constitute a notice of disagreement on the service connection 
for right upper extremity issue.  This matter is hereby 
referred to the RO for clarification and any necessary 
action. 


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus is 
manifested by complaints of pain and stiffness, but with 
clinical evidence of no more than marked deformity, pain on 
manipulation and use accentuated, swelling on use, and 
characteristic callosities. 

2.  The veteran's service-connected bilateral ankle valgus 
deformity is manifested by complaints of daily ankle pain; on 
clinical examination, dorsiflexion of each ankle was 0 to 20 
degrees and plantar flexion of each ankle was 0 to 45 
degrees.

3.  The veteran's service-connected post operative fistula in 
ano is manifested by complaints of weekly rectal bleeding; 
the veteran had good sphincter control with no involuntary 
bowel movements or perirectal abnormality other than a small 
hemorrhoid.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 30 percent for the veteran's service-connected 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2000).

2.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for the veteran's service-connected 
valgus deformity, right ankle, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2000).

3.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for the veteran's service-connected 
valgus deformity, left ankle, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2000).

4.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for the veteran's service-connected post 
operative fistula in ano have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Codes 7332, 7335 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In the instant case, it appears that all relevant evidence 
identified by the veteran was obtained and considered.  
Further, the veteran had a VA examination for the 
disabilities on appeal in June 1999, and outpatient treatment 
records have been associated with the claims file.  Under the 
circumstances, the Board finds that the record as it stands 
allows for equitable appellate review and that there has been 
substantial compliance with the provisions of the Veterans 
Claims Assistance Act of 2000.  No useful purpose would be 
served in this case by delaying appellate review for 
additional development.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

I.  Bilateral Pes Planus

The veteran was granted service connection for bilateral pes 
planus by rating decision in November 1986.  This disability 
is currently evaluated as 30 percent disabling under the 
provisions of Diagnostic Code 5276.

Under Diagnostic Code 5276, severe bilateral pes planus, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, warrants a 30 
percent rating.  For pronounced bilateral pes planus, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is warranted.

A June 1992 VA examination of the feet revealed severe 
bilateral flat feet with valgus of both ankles 5 degrees and 
a painful exostosis of the left medial great toe.  The 
diagnosis was bilateral painful flat feet.  X-rays of the 
feet revealed pes planus without significant arthritic 
change.

An October 1994 VA examination reflected an impression of 
mild osteoarthritis of the feet.

At the June 1999 VA examination, the veteran complained of 
daily pain in his feet worsened by standing and walking.  He 
also had stiffness in his feet, but did not describe a lot of 
heat or redness.  On some days he felt he could walk a mile; 
however, on other days, he did not think he could.  He took 
Allopurinol for the pain in his feet.  He did not use a foot 
brace or crutches, but on occasion he did use a cane.  The 
veteran purchased special shoes but did not wear shoe 
inserts.  Physical examination revealed no hammertoe or claw 
foot deformities; there were no high arches.  When bearing 
weight he had good strength in the Achilles.  The distal 
portion of the foot was deviated 20 degrees in the valgus 
direction.  There were 10 degrees of eversion on the right 
and 13 degrees of eversion on the left when the veteran was 
standing.  While flat feet were noted, he did not have hallux 
valgus deviation.  The diagnosis was bilateral pes planus 
with moderate functional loss.

In a statement received in November 1999, the veteran 
indicated that he had purchased a pair of shoes with molded 
inserts.  He stated that the result of wearing the shoes was 
that his feet and ankles began to swell; he stated that he 
could not walk for three days due to the swelling.

A January 2000 VA treatment record reflects that recommended 
shoes and inserts had led to increased pain and swelling.  
There was no edema; severe pes planus was noted.

A review of the record indicates that an increased rating is 
not warranted for the veteran's service-connected bilateral 
pes planus disability.  There has been no clinical indication 
of severe spasms, extreme tenderness, marked inward 
displacement, or other symptoms that might warrant a rating 
higher than 30 percent under Diagnostic Code 5276.  While the 
veteran experiences pain due to his flat foot condition, the 
veteran has indicated that he can ambulate up to one mile.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a 50 percent 
evaluation for bilateral pes planus.

II.  Disabilities Of The Ankles

The veteran was granted service connection for his ankles 
disability by rating decision in September 1992.  Each ankle 
is currently evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 5271.

Under Diagnostic Code 5271 for limitation of motion of the 
ankle, a 10 percent evaluation may be assigned where the 
evidence shows moderate limited motion, and a 20 percent 
evaluation may be assigned for marked limited motion.  The 
normal ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 
4.71, Plate II.

At a June 1992 VA foot examination, the veteran complained of 
painful ankles; X-rays of the ankles were negative.  The 
diagnosis was valgus deformity of both ankles secondary to 
flat feet.

At a June 1999 VA examination, the veteran complained of pain 
in his ankles "almost daily."  He stated he had some 
stiffness and swelling, but denied instability or locking.  
As noted, he sometimes felt he could walk a mile; however, on 
other days, he did not think that he could.  Physical 
examination revealed that the veteran had good strength in 
the Achilles upon weightbearing.  The distal portion of the 
foot was deviated 20 degrees in the valgus direction; there 
were 10 degrees of eversion on the right and 13 degrees of 
eversion on the left when he was standing.  Dorsiflexion of 
both ankles was from 0 to 20 degrees and plantar flexion was 
0 to 45 degrees.  Some stiffness was noted in the right 
ankle.  The diagnosis was valgus deformity of both ankles 
with moderate functional loss.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's bilateral ankle 
disability.  The Board notes that full range of motion of the 
ankles was shown on the June 1999 VA examination.  Moreover, 
while noting that additional functional loss due to pain, 
fatigue, weakness, and incoordination must also be 
considered, there is no evidence to support a finding of such 
additional functional loss so as to more nearly approximate 
marked limitation of motion.  See 38 C.F.R. § 4.40, 4.45, 
4.59.  In this regard, the Board notes here that the June 
1999 VA examiner stated that the veteran's bilateral ankle 
disability was productive of only moderate functional loss.  
As there is no evidence of limitation of dorsiflexion or 
plantar flexion, it appears that the RO has effectively found 
that there is sufficient additional functional loss due to 
pain to more nearly approximate moderate limitation of 
motion.  However, there is clearly no evidence to support a 
finding of additional functional loss to more nearly 
approximate marked limitation of motion. 

III.  Fistula In Ano

The veteran was granted service connection for this 
disability by rating decision in March 1990.  This disability 
is currently evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 7335.

As noted, the veteran is currently assigned a 10 percent 
rating for his fistula pursuant to Diagnostic Code 7335, 
which rates fistulas according to the criteria for impairment 
of sphincter control, Diagnostic Code 7332.  Under this 
particular code, a 10 percent rating is warranted for 
constant slight, or occasional moderate leakage, and a 30 
percent rating is warranted for occasional involuntary bowel 
movements necessitating wearing of pad.

At a June 1999 VA examination, the veteran stated that he 
underwent repair of a rectal fistula in the 1960s and still 
had a little bit of drainage which was usually clear.  He 
sometimes took a sitz bath and would often eat a high fiber 
diet.  He would occasionally apply Hydrocortisone cream to 
the appropriate area.  He stated that he had good sphincter 
control and did not use a diaper or pad; he did not have 
fecal leakage or involuntary bowel movements.  Once a month 
or so he would have at least one half cup of blood in his 
stools.  Examination of the rectum revealed that stools for 
occult blood was negative, and there were no rectal masses.  
There was some perianal tenderness, but no drainage or fecal 
leakage was found.  The diagnosis was perianal fistula not 
patent at this time.

VA treatment records dated from October 1999 to January 2000 
indicate that in October 1999 the veteran underwent incision 
and drainage of a rectal abscess.  In January 2000 the 
veteran complained of weekly rectal bleeding with no rectal 
pain.  No perirectal abnormality other than a small 
hemorrhoid was noted.

While the veteran has reported rectal bleeding, the VA 
examination report of June 1999 indicated that the veteran's 
sphincter control was good and there was no objective 
evidence of fecal leakage.  As noted, the next higher rating, 
30 percent, requires occasional involuntary bowel movements, 
necessitating the wearing of a pad.  The evidence of record 
does not show involuntary bowel movements, and it appears 
that the veteran does not wear a pad.  In light of the above, 
the Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
service-connected post operative fistula in ano.

IV.  Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant favorable determinations.

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the disabilities on appeal 
have resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

The appeal is denied




		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

